                Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 1 of 9 Page ID #:537



                    1 CDF LABOR LAW LLP
                         Ashley A. Halberda, State Bar No. 272762
                    2    ahalberda@cdflaborlaw.com
                         Alessandra C. Whipple, State Bar No. 308348
                    3    awhipple@cdflaborlaw.com
                      18300 Von Karman Avenue, Suite 800
                    4 Irvine, CA 92612
                      Telephone: (949) 622-1661
                    5
                      Attorneys for Defendant and Counterclaimant
                    6 TONY’S PAINTING
                    7
                    8                         UNITED STATES DISTRICT COURT
                    9               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
              10
              11 ANA M. HANSON, for and on behalf of           ) Case No. 8:19-cv-1899 ADS
                 Southern California Painting & Drywall        )
              12 Industries Health & Welfare Fund,             ) STIPULATED PROTECTIVE
                 Southern California Painting and              ) ORDER
              13 Decorating Labor Management                   )
                 Cooperation Committee Trust Fund, and         )
              14 Southern California Painting & Drywall        )
                 Industries Apprenticeship Trust Fund;         )
              15 and TIM D. MAITLAND, for and on               )
                 behalf of International Painters and          )
              16 Allied Trades Industry Pension Fund,          )
                 Finishing Trades Institute, and Painters      )
              17 and Allied Trades Labor Management            )
                 Cooperation Initative (“IUPAT Industry        )
              18 Pension Funds”),                              )
                                                               )
              19                     Plaintiffs,               )
                              v.                               )
              20                                               )
                        TONY’S PAINTING; and DOES 1-10, )
              21                                               )
                                     Defendant.                )
              22                                               )
                                                               )
              23        TONY’S PAINTING,                       )
                                                               )
              24                     Counterclaimant,          )
                              v.                               )
              25                                               )
                        ANA M. HANSON, for and on behalf of )
              26        Southern California Painting & Drywall )
                        Industries Health & Welfare Fund,      )
              27        Southern California Painting and       )
                        Decorating Labor Management            )
              28        Cooperation Committee Trust Fund, and )
                                                                                   Case No. 8:19-cv-1899
CDF LABOR LAW LLP                                                       STIPULATED PROTECTIVE ORDER

                        1690055.1
                Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 2 of 9 Page ID #:538



                    1 Southern California Painting & Drywall     )
                      Industries Apprenticeship Trust Fund;      )
                    2 and TIM D. MAITLAND, for and on            )
                      behalf of International Painters and       )
                    3 Allied Trades Industry Pension Fund,       )
                      Finishing Trades Institute, and Painters   )
                    4 and Allied Trades Labor Management         )
                      Cooperation Initative (“IUPAT Industry     )
                    5 Pension Funds”),                           )
                                                                 )
                    6               Counterdefendants.           )
                                                                 )
                    7
                    8
                    9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                 Case No. 8:19-cv-1899
CDF LABOR LAW LLP                                                     STIPULATED PROTECTIVE ORDER

                        1690055.1
                Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 3 of 9 Page ID #:539



                    1                          JOINT STIPULATED PROTECTIVE ORDER
                    2               By and through their respective counsel of record, Plaintiffs and
                    3 Counterdefendants Ana M. Hanson, for and on behalf of Southern California
                    4 Painting & Drywall Industries Health & Welfare Fund, Southern California Painting
                    5 and Decorating Labor Management Cooperation Committee Trust Fund, and
                    6 Southern California Painting & Drywall Industries Apprenticeship Trust Fund and
                    7 Tim D. Maitland, for and on behalf of International Painters and Allied Trades
                    8 Industry Pension Fund, Finishing Trades Institute, and Painters and Allied Trades
                    9 Labor Management Cooperation Initiative (“Trusts”) and Defendant and
              10 Counterclaimant Tony’s Painting (“Tony’s”) (collectively “the Parties”), hereby
              11 stipulate as follows:
              12                    WHEREAS, on December 15, 2020, the Parties entered into a long-form
              13 settlement agreement wherein they agreed to resolve all claims in this matter;
              14                    WHEREAS, as a material term of the Parties settlement, Zachary Gelbart of
              15 Alsweet Associates (“Auditor”), acting as an agent of the Trusts, and Tony’s entered
              16 into a Confidentiality and Non-Disclosure Agreement, which is attached hereto as
              17 Exhibit A;
              18                    WHEREAS, it is the intent of the Parties that the Confidentiality and Non-
              19 Disclosure Agreement attached hereto as Exhibit A be fully incorporated herein;
              20                    WHEREAS, the Parties agree that the Court shall retain jurisdiction to enforce
              21 this Stipulation and Protective Order and the provisions of the Confidentiality and
              22 Non-Disclosure Agreement incorporated herein;
              23                    WHEREAS, the Parties agree that any violation of this Stipulation and
              24 Protective Order may be punished by any and all appropriate measures including, but
              25 not limited to, contempt proceedings and/or monetary sanctions.
              26                    Through the instant Joint Stipulation, the Parties respectfully request the Court
              27 grant the Parties’ Stipulated Protective Order as follows:
              28 ///
                                                                                                  Case No. 8:19-cv-1899
CDF LABOR LAW LLP                                                                      STIPULATED PROTECTIVE ORDER

                        1690055.1
                Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 4 of 9 Page ID #:540



                    1               1. The Confidentiality and Non-Disclosure Agreement attached hereto as
                    2                  Exhibit A shall be fully incorporated herein;
                    3               2. Any violation of this Order may be punished by any and all appropriate
                    4                  measures including, without limitation, contempt proceedings and/or
                    5                  monetary sanctions; and
                    6               3. To the extent permitted by law, the Court shall retain jurisdiction to
                    7                  enforce, modify, or reconsider this Stipulation and Protective Order,
                    8                  even after the action is terminated.
                    9
              10 IT IS SO STIPULATED.
              11
              12 Dated: December 21, 2020                  CDF LABOR LAW LLP

              13
              14                                           By: /s/ Ashley A. Halberda
                                                                           Ashley A. Halberda
              15                                           Attorneys for Defendant and Counterclaimant
                                                           TONY’S PAINTING
              16
              17 Dated: December 21, 2020                  ROTHNER, SEGALL & GREENSTONE
              18
              19                                           By: /s/ Michele S. Ancheta
              20                                                           Michele S. Ancheta
                                                           Attorneys for Plaintiffs and Counterdefendants
              21                                           ANA HANSON, et al.
              22
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
              23
              24                    12/23/2020                      /s/ Autumn D. Spaeth
                        Dated:
              25                                                 HONORABLE AUTUMN D. SPAETH
                                                                 United States Magistrate Judge
              26
              27
              28
                                                                     2                         Case No. 8:19-cv-1899
CDF LABOR LAW LLP                                                                   STIPULATED PROTECTIVE ORDER

                        1690055.1
Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 5 of 9 Page ID #:541




                      EXHIBIT A
Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 6 of 9 Page ID #:542
Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 7 of 9 Page ID #:543
Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 8 of 9 Page ID #:544
Case 8:19-cv-01899-ADS Document 53 Filed 12/23/20 Page 9 of 9 Page ID #:545
